Citation Nr: 1419709	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-18 185	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUES

1.  Whether a timely claim was filed for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on April 19, 2010, in the emergency department of a private hospital.

2.  Entitlement to payment or reimbursement for medical expenses incurred on April 19, 2010, in the emergency department of a private hospital.


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel



INTRODUCTION

The Veteran appellant had unverified active service from June 1957 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision issued by the of the Department of Veterans Affairs (VA) Houston Veterans Service Network (VISN) 16 Consolidated Fee Unit (CFU) in Flowood, Mississippi wherein the appellant's claim of entitlement to medical payment/reimbursement claim for private emergency room treatment rendered on April 19, 2010, was denied.

In his May 2011 VA Form 9, the Veteran requested a Board videoconference hearing.  A Board hearing was scheduled to be held at the Regional Office (RO) in Waco, Texas on December 6, 2011, but prior to the hearing the Veteran requested that the hearing be cancelled.  He has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e).

Review of the Veteran's electronic file reveals that no documents have been included in the electronic file.

The issue of entitlement to payment or reimbursement for medical expenses incurred on April 19, 2010, in the emergency department of a private hospital is addressed in the REMAND portion of the decision below and that matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The claim of entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on April 19, 2010 at the Brazosport Regional Health System in Lake Jackson, Texas was received by VA after July 19, 2001, but more than 90 days before May 21, 2012; the claim was filed no later than one year after May 21, 2012.


CONCLUSION OF LAW

The Veteran's claim of entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on April 19, 2010, at the Brazosport Regional Health System in Lake Jackson, Texas is deemed timely.  38 C.F.R. § 17.1004(f) (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in statute and regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With regard to the timeliness issue, the decision below is considered a full grant of the benefits sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  

II.  Merits of the Claim

The VISN 16 CFU in Flowood, Mississippi relied on the provisions of 38 C.F.R. § 17.1004(d) to deny the above claim as untimely.  This provision states: 

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: 
      (1) The date that the veteran was discharged from the facility that furnished the emergency treatment;
      (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 
      (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

38 C.F.R. § 17.1004(d).

However, the Secretary has amended 38 C.F.R. § 17.1004 to codify the situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)").

Significantly, 38 C.F.R. § 17.1004(f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2013).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of 38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

As reflected in the Statement of the Case (SOC), the Veteran's claim for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on April 19, 2010, was received by VA on September 30, 2010.  This date is after July 19, 2001, but more than 90 days before May 21, 2012.  Moreover, it is clear that all bills relating to the claim were filed no later than one year after May 21, 2012.  Because this claim fits the broad criteria identified under 38 C.F.R. § 17.1004(f), the Board finds that this claim was timely filed for purposes of being considered under the amended criteria of 38 U.S.C.A. § 1725.

To this extent, the appeal is granted.  The merits of the reimbursement claim, however, will be addressed in the REMAND section below.  


ORDER

The claim of entitlement to payment or reimbursement under amended 38 U.S.C.A. § 1725 for medical expenses incurred on April 19, 2010, at the Brazosport Regional Health System in Lake Jackson, Texas is considered timely. 

REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the VISN 16 CFU in Flowood, Mississippi for action as described below.

With respect to the Veteran's claim of entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on April 19. 2010, at the emergency department of a private hospital, the Board notes that the AOJ did not adjudicate the merits of the claim.  Rather, the claim was denied outright as untimely.  On remand, the merits of the claim must be considered.

Apparently, the Veteran is not service-connected for any condition.  On the morning of April 19, 2010, the Veteran traveled to a private medical center and sought treatment in the emergency department for complaints of a high blood pressure (200/110) and left-sided facial, arm, torso and leg numbness.  He was registered in the emergency room at approximately 10:26 a.m. and he was noted to have Medicare Part A health care insurance.  It was also noted that his family physician was located at VA.  The provisional diagnosis was rule out transient ischemic attack (TIA) and cerebral vascular accident (CVA).  Records from the private emergency room indicate that the Veteran was considered stable enough for transfer at approximately 1:30 p.m. and that he was taken 49 miles by ambulance to the VA Medical Center (VAMC) where his blood pressure was 190/98 at 4:19 p.m. and he was considered for admission to the medical intensive care unit (MICU).  The Veteran remained an inpatient at the VAMC until April 26, 2010.

There are two sections of the United States Code under which a veteran may receive payment or reimbursement of private medical/hospital expenses which were not pre-approved by authorized VA personnel.  First, under 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120, such payment or reimbursement is available for emergency services rendered where no VA or other Federal facilities were feasibly available.  The care and services must have been rendered for an adjudicated service-connected disability, for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any injury or illness in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services under certain circumstances.  As the appellant apparently is not service-connected for any disability, this section does not seem to be applicable.

Second, under 38 U.S.C.A. § 1725; and 38 C.F.R. §§ 17.1000-100 3, enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 2000), payment for emergency care is available without the requirement of either a service-connected disability or participation in a VA rehabilitation program, under specified conditions which include there having been no VA or other Federal facilities feasibly available.

The Board finds that the evidence which is currently of record is not adequate to allow resolution of the appeal.  First, the Veteran's location upon awakening on the morning of April 19, 2010 is not known.  Second, it is unclear whether or not Medicare Part A paid any part of the bills or denied all payment.  Third, it is not known whether the CFU considered what a "prudent layperson" would have reasonably believed as is required.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  On remand, the CFU should explicitly weigh the totality of the circumstances to determine whether a prudent layperson would have considered the situation the Veteran found himself in on April 19, 2010 to be an emergency situation.  In particular, the required travel time to the VA facility and the Veteran's very elevated high blood pressure and stroke symptoms must be considered.  Finally, the Veteran has averred that his wife contacted the VAMC in Houston which advised her to take the Veteran to the nearest hospital, but no additional information as to that point has been developed.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the VISN 16 CFU for the following:

1.  Ensure that all notice and assistance requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met. 

2.  Copies of all VISN 16 CFU denial letters, all of the pertinent VA medical records and all pertinent evidence of record in the regular claims file must be added to medical reimbursement file.

3.  Ascertain the Veteran's location when he awoke on April 19, 2010, and whether there is any evidence that the Veteran or his wife called the VAMC before going to the private emergency room on April 19, 2010.

4.  Ascertain whether or not Medicare Part A paid any part of the bills on appeal.

5.  After the above development has been accomplished, the VISN 16 CFU must arrange for a doctor to review the Veteran's entire file and render an opinion as to whether any of the private medical treatment provided to the appellant on April 19, 2010 (that was not previously authorized by VA) was for a condition of such a nature that a prudent person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard is met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of treatment could result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ).  

In this regard, the VA physician must note whether it is unusual for someone to report for emergency treatment for symptoms and complaints as reported by the Veteran.  In addressing this question, the physician must address the findings noted in the emergency room records and the VA hospital admission records.  The opinion must discuss the urgency of the Veteran's condition, and whether a prudent person would have first traveled to the nearest emergency room or to a VA facility that was allegedly 75 miles away.

6.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's claim on appeal, with specific consideration given to all pertinent versions of the provisions of 38 U.S.C.A. § 1725 (and its implementing regulations.)

In particular, address the questions of whether a medical emergency existed when the Veteran was treated for his complaints on April 19, 2010, whether the Veteran contacted the VAMC prior to seeking emergency room care in a private facility, and whether the Veteran was personally liable for the treatment furnished in the private emergency room.

7.  If the decision remains adverse to the Veteran, provide him and his representative, if any, with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


